 Case 2:19-cv-03397-JMV-MF Document 2 Filed 01/31/19 Page 1 of 3 PageID: 64



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

Noam J. Kritzer (nkritzer@bakoskritzer.com)
Edward P. Bakos (ebakos@bakoskritzer.com)
Bakos & Kritzer
147 Columbia Turnpike
Florham Park, New Jersey 07932
Telephone: 212-724-0770
Facsimile: 973-520-8260

Counsel for Plaintiff:
Voice Control Vehicles, LLC


 VOICE CONTROL VEHICLES, LLC,
                                                Civil Action No.
                    Plaintiff,
        v.

 AWW INDUSTRIES LLC and
 DGL GROUP LTD.,


                    Defendants.


                    PLAINTIFF VOICE CONTROL VEHICLES, LLC’S
                       CORPORATE DISCLOURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Voice Control

Vehicles, LLC states that Voice Control Vehicles, LLC is a corporation organized under the laws

of the state of Texas and certifies that there are no parent corporations and that no publicly held

corporation owns 10% or more of Voice Control Vehicles, LLC’s stock.
 Case 2:19-cv-03397-JMV-MF Document 2 Filed 01/31/19 Page 2 of 3 PageID: 65



Dated: January 31, 2019           Respectfully submitted,

                                  s/ Noam J. Kritzer
                                  Noam J. Kritzer
                                  Edward P. Bakos
                                  Bakos & Kritzer
                                  147 Columbia Turnpike
                                  Florham Park, New Jersey 07932
                                  Telephone: (212) 724-0770
                                  Telefacsimile: (973) 520-8260
                                  nkritzer@bakoskritzer.com
                                  ebakos@bakoskritzer.com

                                  Counsel for Plaintiff:
                                  Voice Control Vehicles, LLC




                                     2
 Case 2:19-cv-03397-JMV-MF Document 2 Filed 01/31/19 Page 3 of 3 PageID: 66



                                CERTIFICATE OF SERVICE

       I certify that on January 31, 2019, I electronically filed the foregoing paper with the Clerk

of the Court using the ECF system which will send notification of such filing to all attorneys of

record herein at their respective addresses as disclosed on the pleadings.



Dated: January 31, 2019                      Respectfully submitted,

                                             s/ Noam J. Kritzer
                                             Noam J. Kritzer




                                                 3
